Citation Nr: 1529862	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to February 1975, and from May 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2012 rating decision, by the Hartford, Connecticut, Regional Office (RO).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In the August 2012 rating action, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective February 2, 2010.  A notice of disagreement (NOD) with the effective date assigned for the grant of a TDIU was received in May 2013.  A statement of the case (SOC) was issued in May 2014.  However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, the Board will not further address the issue of entitlement to an effective date earlier than February 2, 2010 for the assignment of a TDIU at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  If the Veteran believes the matter is in appellate status, he should inform VA of this.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claim currently on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has certain notification duties that are activated in connection with a claim seeking benefits.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2014).  These duties include notifying a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 

In this case, the August 2012 rating decision which confirmed the 70 percent rating for PTSD occurred in conjunction with the adjudication of a claim for a TDIU, following a routine VA examination in February 2012.  As a result, no 38 U.S.C.A. § 5103(a)-compliant notice was furnished to the Veteran concerning the associated claim for increase.  In particular, the RO failed to provide the Veteran with notice of the elements necessary to establish entitlement to his claim for increase or information concerning the assignment of rating criteria and effective dates.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the Veteran's representative has requested remand of the case for consideration of new evidence he believes will impact on the matter before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice as to the matter of entitlement to an increased rating for PTSD.  The Veteran and his representative should be provided an appropriate period in which to respond.  

2.  After completion of the above, and after undertaking any indicated development, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

